494 F.2d 1354
Mrs. Millie HUESCHEN, wife of/and James W. Lawrence,Plaintiffs-Appellees-Cross Appellants,v.FLUOR OCEAN SERVICES, INC., Defendant-Appellant-Cross Appellee.
No. 73-1917.
United States Court of Appeals, Fifth Circuit.
May 3, 1974.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.

BY THE COURT:

1
It is ordered that the joint motion of the parties to withdraw the opinion, 483 F.2d 1396, previously delivered by this Court on September 6, 1973, to vacate the judgment entered pursuant thereto and to remand this case to the district court for settlement is granted.